MEMORANDUM **
Sarup Lai, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In his opening brief, Lai fails to address, and therefore has waived any challenge to, the BIA’s denial of his motion to reopen as untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We lack jurisdiction to review the BIA’s underlying order dismissing Lai’s direct appeal from the immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture because the instant petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.